DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US 10,293,860 B1).
Regarding claim 1, Cooper et al. disclose a vehicle body (Fig. 1) including a plurality of metallic structure members (Fig. 6, 60 and col. 5 ln. 18-23) and a lower portion (Fig. 2, 18 and 36) operable to provide support to a floor surface (Fig. 2, 16) within a passenger compartment (col. 2 ln. 55-57) of a vehicle (Fig. 1, 10); and a rocker insert (Fig. 3, 40 and Fig. 5, 40 which is reproduced below) mounted to an in-vehicle side portion of the lower portion including an elongated bar portion (Fig. 3, 12 and col. 2 ln. 49-51 and Fig. 5 which is reproduced below illustrates the elongated bar portion of 12) including a hollow center portion (Fig. 3, 34) including internal reinforcing web features (Fig. 5, 54), wherein the rocker insert is oriented with respect to the vehicle body such that a longitudinal axis of the elongated bar portion of the rocker insert is parallel to an in-vehicle forward direction of the vehicle body (Fig. 5 illustrates insert of 40 are parallel to the in-vehicle forward direction of the vehicle body).

[AltContent: rect]
[AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    357
    665
    media_image1.png
    Greyscale



As to claim 2, Cooper et al. disclose further comprising a spacer (Fig. 2) operable to create a gap between the lower portion (18) and the rocker insert (40).  
Regarding claim 4, Cooper et al. disclose wherein the rocker insert further includes a mounting tab (Fig. 7, 64 & 68 of 62) attached to an elongated side of the elongated bar portion (Fig. 6, 12).  
As to claim 5, Cooper et al. disclose wherein the mounting tab is attached to the lower portion by one of welding, a threaded fastener, a rivet, and an adhesive (col. 4 ln. 36-41).  
Regarding claim 6, Cooper et al. disclose wherein the elongated bar portion (12) is attached to the lower portion by one of spot welding, a threaded fastener (Fig. 3, 50), a rivet, and an adhesive.  
As to claim 7, Cooper et al. disclose further comprising an external cover (Fig. 5, 30 which is reproduced above), wherein the external cover is attached on a first side (Fig. 2, 32) to the lower portion (18 and 36), is attached to a second side (Fig. 5, 30) to the lower portion, and encapsulates the rocker insert between the external cover and the lower portion (Fig. 5 illustrates the rocker insert encapsulated between 30 and 32).  
Regarding claim 9, Cooper et al. disclose wherein the elongated bar portion (12) includes an external crease running longitudinally along an elongated side of the elongated bar portion (Fig. 5 illustrates the crease running longitudinally along the elongated side portion of 12).  
As to claim 10, Cooper et al. disclose wherein the rocker insert (Fig. 5, 40) further includes a mounting tab (Fig. 7, 64 & 68 of 62) attached to an end portion of the elongated bar portion (Fig. 6, 12).  
Regarding claim 11, Cooper et al. disclose a vehicle body (Fig. 1) including a plurality of metallic structure members (Fig. 6, 60 and col. 5 ln. 18-23) and a lower portion (Fig. 2, 18 and 36) operable to provide support to a floor surface (Fig. 2, 16) within a passenger compartment (col. 2 ln. 55-57) of a vehicle (Fig. 1, 10); and a first rocker insert (Fig. 1, left instance of 12 which includes Fig. 3, 40 which is inserted in 12) mounted to an in-vehicle first side portion of the lower portion and including a first elongated bar portion (Fig. 1, left instance of 12), wherein the first rocker insert is oriented with respect to the vehicle body such that a longitudinal axis of the first elongated bar portion of the first rocker insert is parallel to an in-vehicle forward direction of the vehicle body (Fig. 5 illustrates insert of 40 are parallel to the in-vehicle forward direction of the vehicle body); and a second rocker (Fig. 1, right instance of 12 which includes Fig. 3, 40 which is inserted in 12) insert mounted to an in-vehicle second side portion of the lower portion and including a second elongated bar portion (Fig. 1, right instance of 12), wherein the second rocker insert is oriented with respect to the vehicle body such that a longitudinal axis of the second elongated bar portion of the second rocker insert is parallel to an in- vehicle forward direction of the vehicle body (Fig. 5 illustrates insert of 40 in the right instance of 12 is parallel to the in-vehicle forward direction of the vehicle body); and wherein the in-vehicle second side portion of the lower portion (18 and 36) is on an opposite side of the lower portion from the in-vehicle first side portion of the lower portion; and wherein the first elongated bar portion includes a first hollow center portion (Fig. 3, 34) including first internal reinforcing web features (Fig. 4, 44).  
As to claim 12, Cooper discloses a spacer (Fig. 2) operable to create a gap between the lower portion (18) and the first rocker insert (40).  
Regarding claim 14, Cooper discloses wherein the first rocker insert (left instance of 40) further includes a mounting tab (Fig. 7, 64 & 68 of 62) attached to an elongated side of the first elongated bar portion (Fig. 6, 12).  
As to claim 15, Cooper discloses wherein the mounting tab is attached to the lower portion by one of welding, a threaded fastener, a rivet, and an adhesive (col. 4 ln. 36-41).  
Regarding claim 16, Cooper discloses wherein the first elongated bar portion (12) is attached to the lower portion by one of spot welding, a threaded fastener (Fig. 3, 50), a rivet, and an adhesive.  
As to claim 17, Cooper discloses further comprising an external cover (Fig. 5, 30), wherein the external cover is attached on a first side (Fig. 2, 32) to the lower portion (18 and 36), is attached to a second side (Fig. 5, 30) to the lower portion, and encapsulates the first rocker insert between the external cover and the lower portion (Fig. 5 illustrates the rocker insert encapsulated between 30 and 32).  
Regarding claim 19, Cooper discloses wherein the first elongated bar portion (Fig. 3, left instance of 12 and col. 2 ln. 49-51 includes an external crease running longitudinally along an elongated side of the first elongated bar portion (Fig. 5 illustrates the crease running longitudinally along the elongated side portion of 12).  
 
 
Claims 1-2, 4-6, 10-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 10,155,542 B2)
Regarding claim 1, Gao et al. disclose a vehicle body (Fig. 1, 10) including a plurality of metallic structure members (col. 1 ln. 66-67 disclose “The first and second plates may be formed from aluminum”, i.e. metallic structure members) and a lower portion (Fig. 3A, 36) operable to provide support to a floor surface (Fig. 3A, 16) within a passenger compartment (col. 3 ln. 50-51 disclose “The floor pan 16 underlies the passenger compartment of the vehicle 10) of a vehicle (Fig. 1, 10); and 
a rocker insert (Fig. 3A, inserts of 12 and col. 3 ln. 11-12 disclose “a vehicle having a rocker assembly with an insert including a plurality of layers of interconnected cells disposed in the rocker assembly”)
mounted to an in-vehicle side portion (Fig. 3A illustrates the inner portion 44 attached to an in-vehicle side portion) of the lower portion including an elongated bar portion (Fig. 3A, 12) including a hollow center portion (Fig. 3A, 34) including internal reinforcing web features (Fig. 3A, 40 and Fig. 3B, 46 of 40), wherein the rocker insert is oriented with respect to the vehicle body such that a longitudinal axis of the elongated bar portion of the rocker insert is parallel to an in-vehicle forward direction of the vehicle body (Fig. 3A illustrates inserts of 12 are parallel to the in-vehicle forward direction of the vehicle body).
As to claim 2, Gao et al. disclose a spacer (Fig. 3A, 42, 44) operable to create a gap (Fig. 3A illustrates gaps between 36 and portions of 12 formed by 44 and 42) between the lower portion (36) and the rocker insert (Fig. 3A, inserts of 12 and col. 3 ln. 11-12 disclose “a vehicle having a rocker assembly with an insert including a plurality of layers of interconnected cells disposed in the rocker assembly”).  
Regarding claim 4, Gao et al. disclose wherein the rocker insert further includes a mounting tab attached to an elongated side of the elongated bar portion (col. 4 ln. 9-11).  
As to claim 5, Gao et al. disclose wherein the mounting tab is attached to the lower portion by one of welding, a threaded fastener, a rivet, and an adhesive (col. 5 ln. 62-67).  
Regarding claim 6, Gao et al. disclose wherein the elongated bar portion is attached to the lower portion by one of spot welding, a threaded fastener, a rivet, and an adhesive (col. 5 ln. 62-67).  
As to claim 10, Gao et al. disclose wherein the rocker insert further includes a mounting tab attached to an end portion of the elongated bar portion (col. 4 ln. 9-11).  
Regarding claim 11, Gao et al. disclose a vehicle body (Fig. 1, 10) including a plurality of metallic structure members (col. 1 ln. 66-67 disclose “The first and second plates may be formed from aluminum”, i.e. metallic structure members) and a lower portion (Fig. 3A, 36) operable to provide support to a floor surface (Fig. 3A, 16) within a passenger compartment (col. 3 ln. 50-51 disclose “The floor pan 16 underlies the passenger compartment of the vehicle 10) of a vehicle (Fig. 1, 10); and 
a first rocker insert (Fig. 3A, inserts of 12 and col. 3 ln. 11-12 disclose “a vehicle having a rocker assembly with an insert including a plurality of layers of interconnected cells disposed in the rocker assembly”; Fig. 1 illustrates the left rocker assembly 12 and col. 3 ln. 46-47 disclose “A rocker assembly 12 , also referred to as an elongated beam , on right and left sides of the vehicle 10”, i.e the rocker assembly 12 on the left side will hold the first rocker insert) mounted to an in-vehicle first side portion (Fig. 3A illustrates the inner portion 44 attached to an in-vehicle side portion) of the lower portion and including a first elongated bar portion (Fig. 3A, left instance of 12 and see Fig. 1), wherein the first rocker insert is oriented with respect to the vehicle body such that a longitudinal axis of the first elongated bar portion of the first rocker insert is parallel to an in-vehicle forward direction of the vehicle body (Fig. 3A illustrates inserts of the left instance of 12 are parallel to the in-vehicle forward direction of the vehicle body); and a second rocker insert (Fig. 3A, inserts of 12 and col. 3 ln. 11-12 disclose “a vehicle having a rocker assembly with an insert including a plurality of layers of interconnected cells disposed in the rocker assembly”; Fig. 1 illustrates the right rocker assembly 12 and col. 3 ln. 46-47 disclose “A rocker assembly 12 , also referred to as an elongated beam , on right and left sides of the vehicle 10”, i.e the rocker assembly 12 on the right side will hold the second rocker insert) mounted to an in-vehicle second side portion (Fig. 3A illustrates the inner portion 44 attached to an in-vehicle side portion) of the lower portion and including a second elongated bar portion (Fig. 3A, right instance of 12 and see Fig. 1), wherein the second rocker insert is oriented with respect to the vehicle body such that a longitudinal axis of the second elongated bar portion of the second rocker insert is parallel to an in- vehicle forward direction of the vehicle body (Fig. 3A illustrates inserts of the left instance of 12 are parallel to the in-vehicle forward direction of the vehicle body); and11P052139-US-NP wherein the in-vehicle second side portion of the lower portion is on an opposite side of the lower portion from the in-vehicle first side portion of the lower portion (Fig. 1 illustrates left and right portions on opposite sides of the lower portion); and 
wherein the first elongated bar portion includes a first hollow center portion (Fig. 3A, 34) including first internal reinforcing web features (Fig. 3A, 40, 42, 44).
As to claim 12, Gao et al. disclose a spacer (Fig. 3A, 42, 44) operable to create a gap (Fig. 3A illustrates gaps between 36 and portions of 12 formed by 44 and 42) between the lower portion (36) and the first rocker insert (Fig. 3A, inserts of 12 and col. 3 ln. 11-12 disclose “a vehicle having a rocker assembly with an insert including a plurality of layers of interconnected cells disposed in the rocker assembly”).  
Regarding claim 14, Gao et al. disclose wherein the first rocker insert further includes a mounting tab attached to an elongated side of the first elongated bar portion (col. 4 ln. 9-11).  
As to claim 15, Gao et al. disclose wherein the mounting tab is attached to the lower portion by one of welding, a threaded fastener, a rivet, and an adhesive (col. 5 ln. 62-67).  
Regarding claim 16, Gao et al. disclose wherein the first elongated bar portion is attached to the lower portion by one of spot welding, a threaded fastener, a rivet, and an adhesive (col. 5 ln. 62-67).  
  
Allowable Subject Matter
Claims 3, 8, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nusier et al. (US 2020/0114970 A1) disclose a vehicle body rocker beam that includes and insert composed of multiple ribs which produce reinforcing web features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612